Order unanimously reversed, with costs against respondent, Board of Education, and motion denied, with leave to respondents to file and serve an answer within 15 days after service upon them of the order to be entered herein with notice of entry. Memorandum: We find the petition legally sufficient so as-to prevent dismissal by motion (CPLR 7804, subd. [f]; 404, subd. [a]). The petition sets forth a triable issue of fact “ the resolution of which in (petitioners’) favor would leave no rational basis for the administrative decision ”. (Matter of O’Brien v. Commissioner of Educ., 3 A D 2d 321, 325.) The form of specifications and bid for school transportation are so confusingly prepared that they defy ready analysis. The portion of the specification requiring a bidder to furnish routing data is listed as a “ general ” specification for “Parochial High School and Private School Transportation” described as “ Route 1”. No names and addresses of students are set forth so it is uncertain how “routing data” therefor might be formulated. The seven remaining numbered routes contain specifications for transporting “Handicapped and Elementary Parochial” students. These specifications do not require the furnishing of routing data. Finally, the bid form contains a - lengthy list of names and addresses of students under the various headings of educational institutions. It may be surmised that these names in some way implement the institutions listed under Route No. 1, but doubt is cast thereon because this list is under the heading of transportation of “ Special Education and Elementary Parochial Students ” and does not appear to have any relevance to parochial high school and private school students (Route No. 1). The petition states a prima facie case and a hearing and trial are required. (Appeal from order of Monroe Special Term dismissing the petition.) Present — Williams, P. J., Bastow, Henry, Noonan and Del Vecchio, JJ.